     Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 1 of 8 PageID #: 1247




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                               Civil Action No. 2:21-cv-00316
                                                 Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
        Defendants.


       WEST VIRGINIA SECONDARY SCHOOL ACTIVITIES COMMISSION’S
            MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                        PLAINTIFF’S COMPLAINT

        Now comes West Virginia Secondary School Activities Commission (WVSSAC), by

counsel, Roberta F. Green, Anthony E. Nortz, Kimberly M. Bandy and Shuman McCuskey Slicer

PLLC, and, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, hereby moves this

Court to dismiss all claims asserted against it with prejudice as a matter of law because Plaintiff’s

Complaint fails to state a claim against WVSSAC upon which relief can be granted.1 In this matter,

Plaintiff has alleged that enactment of H.B. 3293 has resulted in violation of Title IX and the Equal

Protection Clause of the 14th Amendment when a principal within the Harrison County Board of

Education system indicated Plaintiff could not run on the girls’ track team. Plaintiff is seeking a



1
 See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); Twombly v. Bell Atl. Corp., 550 U.S. 554, 570
(2007).
      Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 2 of 8 PageID #: 1248




ruling that she is entitled to participate on the sports team of the gender with which she identifies.

Here, there is no indication that WVSSAC has taken any action to enforce H.B. 3293 nor is

WVSSAC called upon to take any action at this time. Further, WVSSAC is not mentioned within

H.B. 3293. WVSSAC’s policies as currently crafted do not and would not impede this Plaintiff

from proceeding with middle school Cross-Country as she envisions,2 and any modification in the

WVSSAC system would be occasioned by outcome here. That is, WVSSAC future actions will

not be outcome determinative; rather they will be determined by outcome. As such, Plaintiff’s

claims against WVSSAC should be dismissed because there is no potential remedy as against

WVSSAC that would result in the relief Plaintiff seeks.

           In support of this Motion, Defendant states as follows:

      I.      FACTS

           Plaintiff B.P.J. is an 11-year-old girl who will start middle school in the fall and wishes to

participate on the girls’ cross-county team. Compl. at ¶ 1. In April of 2021, the West Virginia

Legislature passed H.B. 3293, which purports to recognize the inherent differences between

biological males and biological females and the valid justification for sex-based classifications in

sports. W. Va. Code § 18-2-25d(a). Additionally, H.B. 3293 prohibits participation of biological

males, individuals whose biological sex as determined at birth is male, in sports designated for

biological females. W. Va. Code § 18-2-25d(c)(2). H.B. 3293 does not mention Defendant

WVSSAC and does not create any duties for WVSSAC. H.B. 3293 does establish that the State

Board of Education shall promulgate rules, including emergency rules, pursuant to § 29A-3B-1 et.

seq. of the West Virginia Code to implement the provisions of this section. W. Va. Code § 18-2-

25d(e).



2
    See Grimm v. Gloucester County School Board, 972 F.3d 586, 619–20 (4th Cir. 2020).

                                                     2
   Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 3 of 8 PageID #: 1249




           Plaintiff alleges she was angered and saddened by the passage of H.B. 3293, believing it

would prevent her from participating on girls’ sports teams in middle school. Compl. at ¶ 74. In

May of 2021, Plaintiff states that she was told by the Principal at Bridgeport Middle School that

she would not be allowed to run on the girls’ cross-country team due to H.B. 3293. Id. at ¶ 77.

Plaintiff’s Complaint includes no allegations that anyone from WVSSAC informed her that she

would be unable to participate in girls’ cross-country.

    II.       STANDARD OF REVIEW

    Pursuant to the Federal Rules of Civil Procedure Rule 12(b)(6), Plaintiff has failed to raise a

claim for relief that would be available as against this defendant, such that dismissal is the

necessary and proper outcome at this time. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). However, “the tenet that a court must accept as true all of

the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

    III.      ANALYSIS

           Plaintiff alleges that H.B. 3293 discriminates against B.P.J. in violation of Title IX and the

Equal Protection Clause of the 14th Amendment; however, Defendant WVSSAC has taken no

action to discriminate against B.P.J. and has no control over the actions of entities that will

determine West Virginia law pursuant to or related to H.B. 3293. Plaintiff has not alleged that

WVSSAC has taken any actions whatsoever toward enforcing the challenged law and, conversely,


                                                     3
    Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 4 of 8 PageID #: 1250




has identified WVSSAC’s policies and forms as gender and therefore transgender neutral.3

Further, by the express terms of H.B. 3293 itself, WVSSAC has no role and is not envisioned by

the Legislature as having a role in enforcing West Virginia’s law or establishing regulations

regarding its implementation. For these reasons, WVSSAC actions do not affect the outcome of

this Court’s determination, and any involvement WVSSAC would have relative to B.P.J.’s running

on the girls’ cross-country team would arise after West Virginia law on this issue has been

finalized. For these reasons and those set out further below, WVSSAC should be dismissed from

this action as a matter of law.

        The facts as alleged by Plaintiff in her complaint do not support any claim that would
        entitle her to relief as against WVSSAC.

        H.B. 3293 relies entirely upon the State Board of Education, the Higher Education Policy

Commission, and the Council for Community and Technical College Education to promulgate

rules to implement its provisions.4 As Plaintiff asserts in her Complaint, the Legislature

specifically removed language from H.B. 3293 that would have required WVSSAC to participate

in determinations made in accordance with the law. See Compl. at ¶¶ 45, 46, 61–69. As such, the

statute itself occasions no changes in WVSSAC policies nor does it impose any new duties upon

WVSSAC. This is highlighted by the fact that Plaintiff expressly does not assert that WVSSAC’s

regulations or programs violate her rights in any way and, to the contrary, currently allow inclusion

regardless of gender/transgender determinations.5




3
  See Heather Jackson Decl. at ¶ 25, ECF No. 2-1 at p. 23.
4
  W. Va. Code § 18-2-25d(e) (effective July 8, 2021).
5
  Mem. in Supp. of Pl.’s Mot. Prelim. Inj., ECF No. 19, at n.6 [hereinafter “Memorandum]. See also Pl.’s
Consol. R. in Supp. Of Mot. Prelim. Inj., ECF 53, stating that “West Virginia already had a long-standing
and unchallenged policy of establishing separate school sports teams for boys and girls, as well as no law
or policy categorically prohibiting girls who are transgender from playing on girls’ teams. See W. Va.
Code R. § 127-2-3.8; (Dkt. 42 (“U.S. SOI”) at 6.”

                                                    4
    Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 5 of 8 PageID #: 1251




       Per the statute as passed, any determinations to be made as to the assignment of a particular

student to either a girls’ or boys’ team will be made at the State or County level and resolved prior

to submission of rosters to WVSSAC. WVSSAC does not have regulations that categorically ban

transgender athletes nor does WVSSAC’s enrollment paperwork (physical exam) ask athletes to

select or identify themselves by gender.6 WVSSAC is not mandated to determine the appropriate

team for B.P.J. but will only receive the rosters for cross-country with her name in place. That is,

WVSSAC will not drive outcome, will not determine the solution, and is not identified or called

upon in H.B. 3293 to do anything whatsoever.7 At this time, WVSSAC has no role associated with

the law created by H.B. 3293, and, therefore, WVSSAC should not be a party to this action.

       This position is highlighted by the fact that H.B. 3293 does not envision a cause of action

against WVSSAC for any statutory violation (no doubt because WVSSAC does not affect or

make determinations under the statute):

                (d) Cause of Action. -
                (1) Any student aggrieved by a violation of this section may bring an action
       against a county board of education or state institution of higher education alleged
       to be responsible for the alleged violation. The aggrieved student may seek
       injunctive relief and actual damages, as well as reasonable attorney’s fee and court
       costs, if the student substantially prevails.
                (2) In any private action brought pursuant to this section, the identity of a
       minor student shall remain private and anonymous.
                (e) The State Board of Education shall promulgate rules, including
       emergency rules, pursuant to §29A-3B-1 et. seq. of this code to implement the
       provisions of this section. The Higher Education Policy Commission and the
       Council for Community and Technical College Education shall promulgate
       emergency rules and propose rules for legislative approval pursuant to §29A-3A-
       1 et. seq. of this code to implement the provisions of this section.8




6
  Memorandum at n.6.
7
  While WVSSAC has the ability to promulgate rules under W. Va. Code § 18-2-25, all rules are subject
to oversight and approval by the West Virginia State Board of Education who has ultimate approval
authority.
8
  W. Va. Code § 18-2-25d(d), (e) (effective July 8, 2021).

                                                  5
   Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 6 of 8 PageID #: 1252




Given that the statute does not reference nor involve WVSSAC in any way and given that the

Legislature affirmatively removed mention of WVSSAC from the subject statute, WVSSAC has

no ability to provide B.P.J. with any of her requested relief. The involvement WVSSAC would

have, if any, is derivative of the outcome here – after the motions, rulings, appeals. At this time,

and as conceded by Plaintiff, WVSSAC policies are gender/transgender neutral as written. While

outcome could lead to finetuning of policies or regulations, no position currently taken by the

WVSSAC is challenged before this Court. Simply put, WVSSAC is not the impediment nor the

means to the relief Plaintiff seeks. WVSSAC operates outside these determinations, at least at this

time, and any action it would be called upon to take would be determined by outcome here – it

would not determine outcome itself. Therefore, WVSSAC should be dismissed from this action

due to Plaintiff’s failure to state a claim upon which relief can be granted.

       IV.     CONCLUSION.

       Where there are no actions of WVSSAC that could independently provide the relief sought

by the Plaintiff, WVSSAC should be dismissed as a matter of law.

                                               WEST VIRGINIA SECONDARY SCHOOL
                                               ACTIVITIES COMMISSION,
                                               By Counsel.

/S/ Roberta F. Green
______________________________________
Roberta F. Green (WVSB #6598)
Anthony E. Nortz (WVSB #12944)
Kimberly M. Bandy (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
Post Office Box 3953 (25339)
1411 Virginia Street East, Suite 200 (25301
Charleston, WV 25339
(304) 345-1400
(304) 343-1826 FAX
rgreen@shumanlaw.com
anortz@shumanlaw.com
kbandy@shumanlaw.com


                                                  6
     Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 7 of 8 PageID #: 1253




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                           Civil Action No. 2:21-cv-00316
                                             Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent,
        Defendants.

                                CERTIFICATE OF SERVICE

I hereby certify that I, Roberta F. Green, have this day, the 2nd day of July, 2021, served a true
and exact copy of “West Virginia Secondary School Activities Commission’s Memorandum in
Support of Motion to Dismiss Plaintiff’s Complaint” with the Clerk of Court using the CM/ECF
System, which will send notification of such filing to the following counsel of record:

Loree Stark                                                 Kathleen R. Hartnett
ACLU of WV FOUNDATION                                       Julie Veroff
P.O. Box 3952                                               COOLEY LLP
Charleston, WV 25339-3952                                   101 California St., 5th Floor
lstark@acluwv.org                                           San Francisco, CA 94111-5800
                                                            khartnett@cooley.com

Katelyn Kang                                                Elizabeth Reinhardt
COOLEY LLP                                                  COOLEY LLP
55 Hudson Yards                                             500 Boylston St., 14th Floor
New York, NY 10001-2157                                     Boston, MA 02116-3736
kkang@cooley.com                                            ereinhardt@cooley.com

Andrew Barr                                                 Avatara Smith-Carrington
COOLEY LLP                                                  LAMBDA LEGAL
1144 15th St., Suite 2300                                   3500 Oak Lawn Ave., Suite 500
Denver, CO 80202-5686                                       Dallas, TX 75219
abarr@cooley.com                                            asmithcarrington@lambdalegal.org



                                                7
   Case 2:21-cv-00316 Document 57 Filed 07/02/21 Page 8 of 8 PageID #: 1254




Joshua Block                                     Carl Charles
Taylor Brown                                     Tara Borelli
Chase Strangio                                   LAMBDA LEGAL
ACLU FOUNDATION                                  730 Peachtree Street NE., Suite 640
125 Broad Street                                 Atlanta, GA 30308-1210
New York, NY 10004                               ccharles@lambdalegal.org
jblock@aclu.org

Sruti Swaminathan                                Susan Llewellyn Deniker
LAMBDA LEGAL                                     STEPTOE and JOHNSON, LLC
120 Wall St., 19th Floor                         400 White Oaks Boulevard
New York, NY 10005                               Bridgeport, WV 26330
sswaminathan@lambdalegal.org                     susan.deniker@steptoe-johnson.com

Kelly C. Morgan
BAILEY & WYANT, PLLC
500 Virginia St., East, Suite 600
Charleston, WV 25301
kmorgan@baileywyant.com



                                          /S/ Roberta F. Green
                                          ___________________________________
                                          Roberta F. Green, Esquire (WVSB #6598)
                                          SHUMAN MCCUSKEY SLICER PLLC
                                          Post Office Box 3953 (25339)
                                          1411 Virginia Street E., Suite 200 (25301)
                                          Charleston, West Virginia
                                          Phone: (304) 345-1400
                                          Facsimile: (304) 343-1826
                                          Counsel for Defendant WVSSAC




                                      8
